Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 7, 9-12, 15-17 and 23-28 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest a method for encoding a video frame by: (1) obtaining a plurality of projection faces from spherical video content according to a cube map projection; (2) generating a plurality of scaled projection faces by scaling the projection faces; (3) generating the video frame by packing the scaled projection faces according to a cube-based projection layout; and (4) encoding the video frame to generate a part of a bitstream, wherein the scaled projection faces belong to either a first group or a second group, the first group including scaled projection faces that are scaled in only one of a height or a width direction, the second group including scaled projection faces that are scaled in both of a height and a width direction, and each of the scaled projection faces being smaller in size than a corresponding projection face.
The prior art also fails to teach or suggest a method for decoding a video frame by: (1) receiving a bitstream; (2) decoding a part of the bitstream to generate a video frame comprising a plurality of scaled projection faces packed in a cube-based projection layout, the scaled projection faces being the results of scaling a plurality of respective projection faces, and a spherical video content is mapped onto the projection faces via a cube-based projection, wherein the scaled projection faces belong to either a first group or a second group, the first group including scaled projection faces that are scaled in only one of a height or a width direction, the second group including scaled projection faces that are scaled in both of a height and a width direction, and each of the scaled projection faces being smaller in size than a corresponding projection face.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
See the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG NGUYEN whose telephone number is (571)270-1591.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu, can be reached at (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613